DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, the word “drop-stich” should be - -drop-stitch- - .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2009/0205893 (Pang) in view of USPN 10,919,482 (Zoellner).
Regarding claim 1, Pang discloses a moving device that is movable with rotation of a wheel 130, the device comprising: a body unit 110 inflated by injection of fluid and deflated by discharge of the fluid; a support body 210, 310 provided on a predetermined surface of the body unit (See Para [0021]); and the wheel (130, 140, 540) provided in the support body (See Fig 5); the body unit having a predetermined portion 113 receiving a load from an object contacting the body unit.  Pang does not disclose that the predetermined portion having an interior is formed with a drop stitch structure. However,  Zoellner discloses a drop stitch structure of an airbag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop stitch structure for the moving device in order to provide a high overall stiffness, especially for the reaction surface of the load by a heavy  object.(the load on the seat 113.)
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,687,438 (Biggie) in view of Zoellner.
Regarding claim 1, Biggie discloses a moving device that is movable with rotation of a wheel (See Fig 7), a body unit 61’ inflated by injection of fluid and deflated by discharge of the fluid, a support body (64 and unnumbered arms) provided on a predetermined surface of the body unit, and the wheel (shown in Fig 7) provided in the support body, the body unit having a predetermined portion (seat portion in Fig 7) receiving a load from an object contacting the body unit. Biggie does not disclose that the predetermined portion having an interior is formed with a drop stitch structure. However,  Zoellner discloses a drop stitch structure of an airbag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop stitch structure for the moving device in order to provide a high overall stiffness, especially for the reaction surface of the heavy load by the object.(the passenger load on the seat 113.)
Regarding claim 4, Biggie discloses that the body unit has a wheelchair shape; the body includes a seat in the predetermined portion, and the support body (arms of the wheelchair) is on each side surface of the body unit.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,038,216 (Palmer) in view Zoellner.
Regarding claim 1, Palmer discloses a moving device that is movable with rotation of a wheel (via a wheelchair) comprising a body unit 100 inflated by injection of fluid and deflated by discharge of the fluid; a support body (204 and the two seat rail tubes) provided on a predetermined surface of the body unit, and the wheel provided in the support body; the body unit having a predetermined portion receiving a load from an object (the user) contacting the body unit.  Palmer does not disclose that the predetermined portion having an interior formed with a drop stitch structure. However,   Zoellner discloses a drop stitch structure of an airbag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop stitch structure for the moving device of Palmer in order to provide a high overall stiffness, especially for the reaction surface of the load by the object.(the passenger load on the seat portion).
Regarding claim 5, Palmer discloses that the body unit is a box shape (See Fig 1 at 102), the body unit has a second connection mechanism  206 on a bottom surface, the second connection mechanism being connectable to a first connection mechanism 200 in the support body, the support body including a battery 108, a drive unit 110 and the wheel (of the wheelchair).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  In particular, US Pub 2016/0057971 (Jenkins) discloses that drop stitch structures are well known and used for inflatable products because they are capable to withstand the weight of large objects, such as a person or an animal; and further, drop stitch structures prevent center bulging of the inflatable product upon inflation.  (See Jenkins at Para [0068, 0074, 0120] and Figs 3A-3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616